 


115 HRES 150 EH: Providing for consideration of the bill (H.R. 998) to provide for the establishment of a process for the review of rules and sets of rules, and for other purposes, and providing for consideration of the joint resolution (H.J. Res. 83) disapproving the rule submitted by the Department of Labor relating to “Clarification of Employer's Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness” .
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 150 
In the House of Representatives, U. S.,

February 28, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 998) to provide for the establishment of a process for the review of rules and sets of rules, and for other purposes, and providing for consideration of the joint resolution (H.J. Res. 83) disapproving the rule submitted by the Department of Labor relating to Clarification of Employer's Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness . 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 998) to provide for the establishment of a process for the review of rules and sets of rules, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. No amendment to the bill shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 83) disapproving the rule submitted by the Department of Labor relating to Clarification of Employer's Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
